654 S.E.2d 251 (2007)
In re W. Russell DUKE, Jr.
No. 464P07.
Supreme Court of North Carolina.
November 8, 2007.
G. Eugene Boyce, Raleigh, for Duke.
Paul R. Ross, Executive Secretary, for Judicial Standards Commission.
The following order has been entered on the motion filed on the 3rd day of October 2007 by Respondent (Judicial Standards Commission) to Dismiss Petition for Writ of Prohibition:
"Motion Denied by order of the Court in conference this the 8th day of November 2007."
PARKER, C.J., recused.